DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 09/19/2022.
Claims 1-5 and 10-14 are withdrawn.
Claims 6-8 and 15-17 are amended. 
Claims 6-9 and 15-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
101
In response to the 101 rejection, Applicant makes the statement, “Claim 6-9 and 15-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.” The claim limitations recite an abstract idea and there are no additional elements that integrate the abstract idea into a practical application. The 101 rejection is maintained. 
103
Applicant argues “Both of Tran and Morris do not teach to map items to tokens and map containers to wallets, and do not teach how to obtain the status of items and containers through analyzing tokens and wallets inversely.” Applicant’s claims do not recite mapping items to tokens and mapping containers to wallets, nor how to obtain the status of items and containers through analyzing tokens and wallets inversely. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Neither Tran nor Morris teaches splitting the plurality of tokens into multiple sub-tokens.
Morris teaches wherein the statistic of the plurality of items within the plurality of containers comprises a quantity of the plurality of items, a distribution of the plurality of items within the plurality of containers and the transfer history of the plurality of items within the plurality of containers (¶ 75, 78, 83, 85, 89, 102, 110, 126, 129, 137)
Morris- the distributed ledger system implements blockchain technology to store and process data that includes a combination of the trailer identification, corresponding shipment information, and event data regarding an event where a store is in need for particular goods in a trailer or according to a status of items… A contract processor 602 generates electronic documents and/or paper documents such as but not limited to sales contracts, charter party agreements, purchase orders, bills of lading, letters of credit and others related with the trailer 20 and the cargo. Although a location of origin 604 and destination location 610 are shown, a number of intervening locations and parties may extend along the transportation chain between the location of origin 604 and destination location 610… a bill of lading may initiate at the location of origin 604 and pass through several banks until they reach the receiver, and subsequently processed when the corresponding cargo is unloaded from the trailer 20 at the distribution center 610 or the like… a sensor at the distribution center 610 can scan pallets or the like on which trailer cargo is loaded or unloaded to validate whether items among the cargo that they include the goods of interest are correctly identified on a bill of lading, cargo manifest, purchase order, or related document linked with the trailer identification encoded in a tag 23, label, or other physical object that has machine-readable indicia thereon or therein. Also, sensors 12 at the distribution center 610 can confirm whether a trailer 20 is at the correct loading dock 612… the trailer assignment and prioritization system 680 communicates with the distributed ledger system 620 to receive item file information regarding the items in a trailer 20 identified by its tag 23. In some embodiments, a store database (not shown), for example, including point of sale data, item information, and so on, is part of or otherwise exchanges data with the distributed ledger system 620. For example, the distributed ledger system 620 may include shipment delivery information regarding the trailer 20, for example, a delivery schedule. The delivery schedule may be used to determine whether the trailer 20 is in compliance with a predetermined delivery date, (¶ 75, 78, 85, 88)

Furthermore, the newly added limitations recite are nonfunctional descriptive material and therefore do not have patentable weight. See In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6-9 and 15-18  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes

Analysis
In the instant case, claim 6 is directed to a method, and claim 15 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “retrieving a status of the plurality of tokens … and obtaining a statistic of the plurality of items ….” The claim recites an abstract idea that is directed towards a mental process, in this case, the claims recite receiving, analyzing and processing information.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. The recitation of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing information. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a mental process as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
Dependent claims recite further process information such as calculating amounts, which itself is an abstract idea. 
Claims 7-9 and 16-18 recite further receiving information, analysis and calculations of the number of tokens/ items.
Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 7-9 and 16-18 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US 20200117690) (“Tran”), and further in view of  Morris (US 20200273133) (“Morris”).
Regarding claims 6 and 15, Tran discloses wherein the blockchain network comprises a plurality of wallets corresponding 20to a plurality of containers, which comprises a plurality of items, and the plurality of wallets are configured to store a plurality of tokens corresponding to the plurality of items, the analysis method comprising: (¶ 73-75, 172-176, 905-912)
Tran - the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset (e.g., a security) at a purchase price. The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets (such as electricity only from renewable solar/wind/ . . . sources, weather data or location data) and physical asset (such as gasoline for automated vehicles) at the purchase price….object an Blockchain token wallet holds multiple stock items (such as shares in companies). For example, “IBM” (the stock market symbol of the company by the same name) can also be a share used by the peer-to-peer network to refer to IBM stock… The wallet is a software and/or hardware component for facilitating market transactions, securely storing Blockchain tokens on multiple Security/share (e.g., via one or more private keys), (¶ 75, 172, 174)

retrieving a status of the plurality of tokens stored in the plurality of wallets; and according to the status of the plurality of tokens; 3Appl. No. 16/879,725 Reply to Office action of March 21, 2022 
 (¶ 75, 125, 172, 905-912)
Tran -  the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset (e.g., a security) at a purchase price. The system can determine, via a two-phase commit, whether the virtual wallet has a sufficient quantity of Blockchain tokens to purchase virtual assets (such as electricity only from renewable solar/wind/ . . . sources, weather data or location data) and physical asset (such as gasoline for automated vehicles) at the purchase price. In various embodiments, in response to verifying via the two-phase commit that the virtual wallet has a sufficient quantity of Blockchain tokens, (¶ 75)

wherein the plurality of tokens store a transaction history indicating transactions of the plurality of tokens within the plurality of wallets for tracing a transfer history of the plurality of items within the plurality of containers, so as to reflect a status of the plurality of items; wherein each of the plurality of tokens is not split into multiple sub-tokens. (¶ 177-190, 905-912)
Claim Interpretation- “so as to reflect…” recites a result and is not given patentable weight as it the intended result of a process step. See MPEP 2111.04. 
Tran - Exemplary information that may be embedded into the data tokens and blockchain ledger may include: Issuer Identification (ID), Investor ID, Product ID, Security Type Data, Regulatory and Restriction Data, Transaction History on previous purchasers and sellers that exchanged the security and/or any information relevant to any of the transactions involving the security,… A transaction message includes a transaction and a digital signature. The transaction includes, for example, the Blockchain token, the receiver's (i.e., the new owner's) electronic address, and, in some embodiments, ownership history (i.e., a record of previous Blockchain token ownership used by the network to verify proper chain of title)… Successful verification results in the deployment of a production or manufacturing program that is both registered with the certification program and authenticated by an auditor, and allows a producer to create the digitally tradeable equivalent of a good (i.e., a token that shadows the real-world material or product). (¶ 177, 190, 905)

Tran does not disclose obtaining a statistic of the plurality of items within the plurality of containers; wherein the statistic of the plurality of items within the plurality of containers comprises a quantity of the plurality of items, a distribution of the plurality of items within the plurality of containers and the transfer history of the plurality of items within the plurality of containers. 

Morris teaches obtaining a statistic of the plurality of items within the plurality of containers (¶ 75, 85, 89, 102, 110, 126, 129, 137)
Claim Interpretation- According to the disclosure(¶ 48), “the statistic of the at least an item in Step 324 may be obtained according to, but not limited to, the token, the container or the combination thereof. For example, a hotel may retrieve the token, which is corresponding to one-day accommodation tickets, to obtain available rooms with smoking prohibition and to determine whether to promote these via a smoking prohibition attribute instead of pen and paper records. A bank may retrieve the token, which is corresponding to a one-tenth of the ownership of the property, to know whether the corresponding land has been mortgaged or not via a mortgaged attribute instead of consulting the land office of the government.” Therefore, for the purpose of claim interpretation, “obtaining a statistic of the plurality of items”, will be interpreted to mean, obtaining information about the plurality of items.
Morris- event data 91 output in FIG. 11 may be provided by a sensor (not shown) in the trailer 20 that items in the trailer 20 are approaching an expiration date… The trailer status data 43 may be provided from various sensors or other electronic devices regarding the trailer 20, its cargo, for example, a change in temperature in the trailer 20 that may impact the quality of produce among the cargo, or other information.  (¶ 126, 137)

wherein the statistic of the plurality of items within the plurality of containers comprises a quantity of the plurality of items, a distribution of the plurality of items within the plurality of containers and the transfer history of the plurality of items within the plurality of containers (¶ 75, 78, 83, 85, 89, 102, 110, 126, 129, 137)
Morris- the distributed ledger system implements blockchain technology to store and process data that includes a combination of the trailer identification, corresponding shipment information, and event data regarding an event where a store is in need for particular goods in a trailer or according to a status of items… A contract processor 602 generates electronic documents and/or paper documents such as but not limited to sales contracts, charter party agreements, purchase orders, bills of lading, letters of credit and others related with the trailer 20 and the cargo. Although a location of origin 604 and destination location 610 are shown, a number of intervening locations and parties may extend along the transportation chain between the location of origin 604 and destination location 610… a bill of lading may initiate at the location of origin 604 and pass through several banks until they reach the receiver, and subsequently processed when the corresponding cargo is unloaded from the trailer 20 at the distribution center 610 or the like… a sensor at the distribution center 610 can scan pallets or the like on which trailer cargo is loaded or unloaded to validate whether items among the cargo that they include the goods of interest are correctly identified on a bill of lading, cargo manifest, purchase order, or related document linked with the trailer identification encoded in a tag 23, label, or other physical object that has machine-readable indicia thereon or therein. Also, sensors 12 at the distribution center 610 can confirm whether a trailer 20 is at the correct loading dock 612… the trailer assignment and prioritization system 680 communicates with the distributed ledger system 620 to receive item file information regarding the items in a trailer 20 identified by its tag 23. In some embodiments, a store database (not shown), for example, including point of sale data, item information, and so on, is part of or otherwise exchanges data with the distributed ledger system 620. For example, the distributed ledger system 620 may include shipment delivery information regarding the trailer 20, for example, a delivery schedule. The delivery schedule may be used to determine whether the trailer 20 is in compliance with a predetermined delivery date, (¶ 75, 78, 85, 88)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tran(¶ 75) which teaches “the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset”  and Morris (Abstract)  which teaches “a determined event requiring the retail goods in the trailer; and a plurality of sensors that receive and process information regarding the event”  in order to provide an efficient way to monitor the status and delivery of goods while utilizing a distributed leger (Morris ¶ 2-15).
Regarding claims 7 and 16, Tran discloses wherein obtaining the statistic of the plurality of items within the plurality of containers according to the status of the plurality of tokens comprises: 10filtering the plurality of tokens corresponding to the plurality of items; and calculating an issuing volume of the plurality of tokens corresponding to the plurality of items to determine the quantity of the plurality of items (¶ 75, 125, 196, 316, 905).  
Regarding claims 8 and 17, Tran discloses according to the status of the plurality of tokens comprises: 20filtering the plurality of tokens corresponding to the plurality of items; and obtaining a quantity of the plurality of tokens corresponding to the plurality of items in each of the plurality of wallets (¶ 75, 125, 172, 196, 905-912). Morris teaches wherein obtaining the statistic of the plurality of items within plurality of containers , to determine the distribution of the plurality of items within the plurality of containers (¶ 75, 85, 89, 102, 110, 126, 129, 137).  
Regarding claims 9 and 18, Tran discloses wherein obtaining the statistic of the plurality of items within the plurality of containers according to the status of plurality of tokens comprises: 5filtering plurality of tokens corresponding to the plurality of items; and retrieving the transaction history of the plurality of tokens corresponding to an item of the plurality of items to determine the transfer history of the item of the plurality of items (¶ 75, 125, 177-190, 905-912).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sankaran et al., (US 20200311675) teaches sensors, blockchain and status updates on delivered items.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685